MAUGHAN, Justice
(dissenting):
The deference due to the prerogatives of the jury and the trial court are duly appreciated. Nevertheless, on review this Court has a function to perform. When the evidence is such that all reasonable minds must necessarily find one way, then the ruling should be made by the trial court, or by this Court, as matter of law. In my view the evidence here is such that all reasonable minds should be impelled to the conclusion the defendant was guilty of neg*187ligence, which was the proximate cause of the collision, and of the injury and damage to the plaintiff. I would therefore reverse the judgment.